DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1. 	Claims 1, 2, 4, 12-13, 18-19, 25-26, 36 and 38-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1 and 38, Baghel et al (US 2019/0098649 A1) teaches a wireless communication method of a receiver (see Fig.1 and Title, “method”), the wireless communication method (see Fig.1 and Title, “method”) comprising: 
 	performing a first determination of whether to decode a control channel of a current time transmission interval (TTI) (see [0131], “decoding the URLLC control channel and the URLLC data portion in the punctured OFDM symbols within the URLLC TTI”), performing a second determination of whether a data channel (see [0085], “decoding the URLLC data portion or data channel”), and performing a third determination of whether to deactivate (see [0036], “stop”).
 	Baghel et al (US 2019/0098649 A1) fails to teach performing a first determination of whether to decode a control channel of a current time transmission interval (TTI) based on control channel information of a previous TTI; decoding the control channel of the current TTI based on a result of the first determination; performing a second determination of whether a data channel is included in the current TTI based on a result of the decoding; and performing a third determination of whether to deactivate a communication interface configured to process a received signal based on a result of the second determination.
  	Dependent claims 2, 4, 12-13, 18-19, 25-26, 36 and 39-47 are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Sun et al (US 2020/0221434 A1).
 	Takeda et al (US 2019/0149311 A1).
 	Harada et al (US 2018/0255572 A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642